By the Court.
Two questions arise in this case: First, whether Storrs was interested in the event of the suit; secondly, whether the charge of the court to the jury was correct in point of law.
Alsoft, while at Bermuda, acted as agent for the owners, of whom Storrs was one. His claim for services and expenses there was against them, and not against the British government. The demand of the owners against the British government was not merely for vessel and cargo, but for all the expenses by them incurred' in their defence at Bermuda, and in the prosecution pf their claim for remuneration ; of which expenses, this bill of their agent constituted a part, as much as the fees of their proctor in Bermuda. And accordingly, the British government, in the result, awarded to the owners, as belonging to theip, the amountyof the plaintiff’s present demand. ./V '
Storrs had assigned to the defendants, not merely the tight to his ope third, and Riley’s one third, of such allowance as should be made for vessel and cargo, but *45to all moneys that might be recovered as compensation from'the British government for the capture and condemnation. The effect, therefore, of Storrs’s testimony, if any, would be to discharge his own liability, and fix it on the defendants.
As Storrs was entitled to two thirds of Alsoji’s bill in his claim against the British government, and as he had sold to Magill O Clay all that he was entitled to, it follows that they can fairly and honestly retain it; and Al- , soft can have no claim against them for it.
Whether the charge of the court was perfectly correct in point of law, it is unnecessary to determine. Justice is done ; and a new trial ought not to be granted.
New trial not to be granted.